Case: 15-12418    Date Filed: 04/22/2016       Page: 1 of 16


                                                                 [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 15-12418
                             Non-Argument Calendar
                           ________________________

                    D.C. Docket No. 4:14-cv-00303-MW-CAS



CORNELIUS MARTIN, II,

                                                                    Plaintiff-Appellant,

                                    versus

MICHAEL WOOD,
in his official capacity as sheriff of Leon County Florida

                                                                  Defendant-Appellee,

LARRY CAMPBELL, et al.,

                                                                             Defendants.

                           ________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         ________________________

                                  (April 22, 2016)
                Case: 15-12418          Date Filed: 04/22/2016       Page: 2 of 16


Before MARTIN, JILL PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

       Cornelius Martin, II, proceeding pro se, appeals following the district court’s

order dismissing for failure to state a claim his civil complaint—filed pursuant to

42 U.S.C. § 1983 and Florida’s Adult Protective Services Act (“APSA”), Fla. Stat.

§§ 415.101-415.113—against Michael Wood in his official capacity as sheriff of

Leon County, Florida. After careful consideration, we affirm the district court.

                                   I.      BACKGROUND 1

       The circumstances giving rise to Martin’s lawsuit began when his sister,

Rebecca Keaton, called the Leon County Sheriff’s Department (the “Department”)

to complain that Martin had mismanaged funds belonging to their mother, Mary

Martin, an 89-year-old Florida resident and settlor of the Martin Revocable Living

Trust (the “Trust”). Mary Martin suffered from dementia. Keaton spoke with

Deputy Monroe,2 who later assigned Detective Benjamin Benedict to investigate

the allegations. Neither Monroe nor Benedict ever reported the alleged

exploitation to the Florida Department of Children and Families (“DCF”) as

required by the APSA, Fla. Stat. §§ 415.111(1), 415.1034(1)(a)(5).3

       1
          At the motion to dismiss stage, we accept the well-pleaded allegations in the complaint
as true and view them in the light most favorable to Martin. See Chaparro v. Carnival Corp.,
693 F.3d 1333, 1335 (11th Cir. 2012).
       2
         The record does not reveal Deputy Monroe’s first name.
       3
         The APSA “was enacted to protect vulnerable adults from abuse, neglect, and
exploitation by caregivers . . . . It provides for protective services, including protective
                                                   2
                Case: 15-12418        Date Filed: 04/22/2016       Page: 3 of 16


       Some months later, Benedict applied for a warrant to arrest Martin based

solely on Keaton’s allegations.4 Before submitting his application, Benedict never

examined the Trust’s records. Upon issuance of the warrant, sheriff officers from

Chatham County, Georgia arrested Martin in Savannah, Georgia. Martin spent

nearly four months in jail in Georgia following his arrest. He was then extradited

to Florida, where he was detained for another four months. After being released,

the terms of his bond prevented him from returning to his residence in Georgia. A

Florida state court ultimately dismissed all charges against Martin.

       Martin filed a lawsuit in district court against the Department and the then-

Sheriff of Leon County, Larry Campbell, in his official and individual capacities.

The Department and Campbell moved to dismiss, arguing, among other things, that

the Department was not a proper party. A magistrate judge denied the motion to



supervision, placement, and in-home and community-based services, as well as for protective
services interventions when the vulnerable adult lacks the capacity to consent.” Bohannon v.
Shands Teaching Hosp. & Clinics, Inc., 983 So. 2d 717, 718 (Fla. Dist. Ct. App. 2008) (internal
quotation marks omitted). The APSA requires law enforcement officers who know or have
reasonable cause to suspect such abuse to notify a central abuse hotline. Fla. Stat. §
415.1034(1)(a)(5). Upon receiving a report alleging abuse of a vulnerable adult, DCF
investigators begin a protective investigation to determine whether the victim is a vulnerable
adult; whether there is an indication that the vulnerable adult has been abused, neglected, or
exploited; the extent of any injuries and evidence thereof; the persons responsible; and what
protective services may be necessary to ensure the victim’s well-being. Id. § 415.104(3).
       4
          In his complaint, Martin alleges that Benedict applied for the warrant based “solely” on
Keaton’s allegations. Am. Compl. at ¶ 18 (Doc. 14) (“Doc.” refers to the docket entry in the
district court record in this case). In his brief, Martin admits that Benedict also interviewed Mary
Martin before applying for a warrant. See Appellant Br. at 10. Regardless of whether Benedict
interviewed Mary Martin before applying for a warrant or, instead, relied solely on Keaton’s
allegations, our analysis remains the same.
                                                 3
              Case: 15-12418     Date Filed: 04/22/2016    Page: 4 of 16


dismiss as moot after granting Martin leave to file an amended complaint that

named Campbell, in his individual and official capacities, as the sole defendant.

      The amended complaint advanced several claims under 42 U.S.C. § 1983

arising from a panoply of alleged constitutional violations including, but not

limited to: (1) fostering a custom or practice of conducting investigations over

which the Department lacked jurisdiction, (2) false arrest, (3) malicious

prosecution, and (4) negligent training regarding the mandatory reporting

requirements of the APSA. Martin’s complaint further alleged that Campbell

violated Martin’s rights under the United States and Florida Constitutions by

infringing on his right to privacy and his right to establish and maintain economic

relationships. It also alleged that Campbell’s violation of the APSA entitled

Martin to monetary relief.

      Campbell filed a motion to dismiss the amended complaint. While the

motion was pending, Campbell passed away and his successor, Michael Wood,

filed a notice of substitution stating that he should be substituted into the lawsuit in

his official capacity as Sheriff of Leon County. Wood also requested dismissal of

any claims against Campbell in his individual capacity. Martin indicated that he

did not oppose the substitution or removing the claims against Campbell in his

individual capacity. The magistrate judge ordered Martin to respond to the request

to dismiss claims against Campbell in his individual capacity. When Martin failed


                                           4
              Case: 15-12418     Date Filed: 04/22/2016    Page: 5 of 16


to respond, the magistrate judge permitted the substitution and dismissed Martin’s

claims against Campbell in his individual capacity.

      The magistrate judge then issued a Report and Recommendation (“R&R”),

recommending that the district court dismiss Martin’s amended complaint in its

entirety for failure to state a claim upon which relief could be granted. Martin filed

an objection to the R&R. The district court adopted the R&R over Martin’s

objections and dismissed Martin’s amended complaint. This is Martin’s appeal.

                                 II.    ANALYSIS

      We review de novo a district court’s dismissal of a complaint for failure to

state a claim. Harris v. Ivax Corp., 182 F.3d 799, 802 (11th Cir. 1999). In so

doing, we accept the allegations in the complaint as true and construe them in the

light most favorable to the plaintiff. Fin. Sec. Assurance, Inc. v. Stephens, Inc.,

500 F.3d 1276, 1282 (11th Cir. 2007). “In order for the plaintiff to satisfy his

obligation to provide the grounds of his entitlement to relief, he must allege more

than labels and conclusions; his complaint must include factual allegations

adequate to raise a right to relief above the speculative level.” Id. (alterations and

internal quotation marks omitted).

      Martin’s complaint raised a number of different claims, which we can divide

broadly into two categories. First, Martin asserted that because Sheriff Wood

violated his constitutional rights, he was entitled to relief under 42 U.S.C. § 1983.


                                           5
               Case: 15-12418        Date Filed: 04/22/2016       Page: 6 of 16


Second, he alleged that because Sheriff Wood violated the APSA, Fla. Stat. §§

415.1034(1)(a)(5), 415.111, 415.1111, he was entitled to civil relief as a result.

We address each category of claim in turn.

A. Section 1983 Claims

       Section 1983 provides a federal remedy for “the deprivation of any rights,

privileges, or immunities secured by the Constitution and laws.” 42 U.S.C. § 1983.

Where, as here, an officer is sued under § 1983 in his official capacity, the suit is

simply “another way of pleading an action against an entity of which an officer is

an agent.”5 Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 690 n.55 (1978). Such a

suit is, in actuality, a suit “directly against the city that the officer represents.”

Busby v. City of Orlando, 931 F.2d 764, 776 (11th Cir. 1991). As a result,

“rigorous standards of culpability and causation must be applied to ensure that the

municipality is not held liable solely for the actions of its employee,” because

“Congress did not intend municipalities to be held liable unless deliberate action

attributable to the municipality directly caused a deprivation of federal rights.” Bd.

of Cty. Comm’rs v. Brown, 520 U.S. 397, 405, 415 (1997).

       Notably, the mere fact that a plaintiff has suffered a deprivation of federal

rights at the hands of a municipal employee is insufficient to infer municipal
       5
         We consider only Martin’s claims against Wood in his official capacity. Although he
originally sued Campbell in his individual capacity as well, Martin neither opposed the dismissal
of those claims in the district court nor appealed the district court order dismissing them. On
appeal, Martin cites a number of cases concerning qualified immunity. But these cases have no
bearing on Martin’s appeal. See Tapley v. Collins, 211 F.3d 1210, 1211 n.2 (11th Cir. 2000).
                                                6
               Case: 15-12418        Date Filed: 04/22/2016      Page: 7 of 16


culpability and causation. McDowell v. Brown, 392 F.3d 1283, 1289 (11th Cir.

2004). “Instead, to impose § 1983 liability on a municipality, a plaintiff must

show: (1) that his constitutional rights were violated; (2) that the municipality had

a custom or policy that constituted deliberate indifference to that constitutional

right; and (3) that the policy or custom caused the violation.” Id. In order “to

demonstrate a policy or custom, it is generally necessary to show a persistent and

wide-spread practice.” Id. at 1290 (internal quotation marks omitted). This

prevents the imposition of “liability on a municipality without proof that a specific

policy caused a particular violation [which] would equate to subjecting the

municipality to respondeat superior liability—a result never intended by section

1983.” Gold v. City of Miami, 151 F.3d 1346, 1351 n.10 (11th Cir. 1998).

       Demonstrating the existence of a custom or policy is not the only way a

plaintiff can establish municipal liability. A municipality may also be liable under

§ 1983 when its employees cause a constitutional injury as a result of the

municipality’s failure to adequately train or supervise its employees. 6 Am. Fed’n

of Labor & Cong. of Indus. Orgs. v. City of Miami, 637 F.3d 1178, 1188 (11th Cir.

2011). But, as with a municipality’s customs or policies, “the inadequacy of . . .

training may serve as the basis for § 1983 liability only where the failure to train


       6
         In his complaint, Martin pleads negligent training as a separate cause of action.
purposes of this opinion, we consider this claim together with Martin’s other § 1983 claims
against Leon County.

                                               7
               Case: 15-12418        Date Filed: 04/22/2016       Page: 8 of 16


amounts to deliberate indifference to the rights of persons with whom the

[municipal employees] come into contact.” City of Canton v. Harris, 489 U.S.
378, 388 (1989). To make such a showing, “a plaintiff must put forward some

evidence that the municipality was aware of the need to train or supervise its

employees in a particular area.” Am. Fed’n of Labor & Cong. of Indus. Orgs.,
637 F.3d at 1189. “[I]t must have been obvious that the municipality’s failure to

train or supervise its employees would result in a constitutional violation” and that

“the city made a deliberate choice not to train its employees.” Id. (internal

quotation marks omitted).

       Construing Martin’s briefs liberally, as we must on account of his pro se

status, Timson v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008), he contends that he

suffered two distinct deprivations of his constitutional rights as a result of a

municipal custom, policy, or failure to train. 7 First, he argues that he was falsely

arrested and maliciously prosecuted when sheriff officers arrested him without

probable cause. Second, he argues that Leon County sheriff officers had no

authority under Florida law to investigate him for the crime of elder abuse.

   1. False Arrest and Malicious Prosecution 8


       7
         To the extent Martin alleges any other constitutional violation, such as improper denial
of a bond hearing, he has not briefed the issue on appeal and thus has abandoned it. Timson, 518
F.3d at 874.
       8
        We note that we are not entirely convinced that Martin can raise a false arrest claim
because officers arrested him pursuant to a valid warrant. See Whiting v. Traylor, 85 F.3d 581,
                                                8
               Case: 15-12418        Date Filed: 04/22/2016      Page: 9 of 16


       An arrest lacking probable cause violates the Fourth Amendment and can

underpin a § 1983 claim. Brown v. City of Huntsville, 608 F.3d 724, 734 (11th Cir.

2010). The existence of probable cause at the time of arrest, however, serves as an

absolute bar to any subsequent constitutional challenge to the arrest. Id.

       Malicious prosecution is also a violation of the Fourth Amendment and

similarly constitutes a claim under § 1983. Wood v. Kesler, 323 F.3d 872, 881

(11th Cir. 2003). To state a federal malicious prosecution claim, a plaintiff “must

prove a violation of his Fourth Amendment right to be free from unreasonable

seizures in addition to the elements of the common law tort of malicious

prosecution.” Id. A plaintiff must establish six elements to support a claim of

malicious prosecution under Florida law:

       (1) an original judicial proceeding against the present plaintiff was
       commenced or continued; (2) the present defendant was the legal
       cause of the original proceeding; (3) the termination of the original
       proceeding constituted a bona fide termination of that proceeding in
       favor of the present plaintiff; (4) there was an absence of probable
       cause for the original proceeding; (5) there was malice on the part of
       the present defendant; and (6) the plaintiff suffered damages as a
       result of the original proceeding.

Kingsland v. City of Miami, 382 F.3d 1220, 1234 (11th Cir. 2004).

       Martin has failed to plead the elements of a false arrest or malicious

prosecution claim. As an initial matter, Martin’s amended complaint alleged that


585 (11th Cir. 1996) (citing Calero-Colon v. Betancourt-Lebron, 68 F.3d 1, 3-4 (1st Cir. 1995)).
Regardless, we need not reach that issue because Martin’s false arrest claim fails for the same
reasons his malicious prosecution claim fails.
                                               9
             Case: 15-12418      Date Filed: 04/22/2016    Page: 10 of 16


sheriff officers from Chatham County, Georgia arrested him. Because the Sheriff

of Leon County, Florida was not responsible for actions taken by law enforcement

officers in Georgia, Martin has failed to allege the required causal link between

Leon County and any alleged constitutional deprivation stemming from his arrest.

See McDowell, 392 F.3d at 1289.

      Moreover, Martin’s complaint contained no factual allegations indicating

that his purported false arrest or malicious prosecution resulted from a custom,

policy, or failure to train on the part of the Department. He has failed to identify

even a single arrest, outside of his own, much less another arrest that is remotely

constitutionally suspect. His complaint contained only the most conclusory

allegations that his purported constitutional injuries occurred as a result of the

Department’s customs and policies or, in the alternative, its failure to train its

employees. Labels and conclusions are insufficient to state a claim for relief. See

Fin. Sec. Assurance, Inc., 500 F.3d at 1282.

      Even were we somehow to infer the existence of a constitutionally

problematic custom, policy, or failure to train and—further—determine that Leon

County was responsible for the actions of Chatham County, Georgia’s officers, we

would still find Martin’s false arrest and malicious prosecution claims unavailing.

He has failed to allege facts demonstrating that any officer—from Leon or




                                           10
               Case: 15-12418       Date Filed: 04/22/2016       Page: 11 of 16


Chatham County—acted without probable cause. See Brown, 608 F.3d at 734;

Wood, 323 F.3d at 882.

       For probable cause to exist, “an arrest [must] be objectively reasonable

under the totality of the circumstances.” Bailey v. Bd. of Cty. Comm’rs, 956 F.2d
1112, 1119 (11th Cir. 1992). This means that “the facts and circumstances within

the officer’s knowledge, of which he or she has reasonably trustworthy

information, would cause a prudent person to believe, under the circumstances

shown, that the suspect has committed, is committing, or is about to commit an

offense.” Williamson v. Mills, 65 F.3d 155, 158 (11th Cir. 1995) (internal

quotation marks omitted). “Probable cause requires more than mere suspicion, but

does not require convincing proof.” Bailey, 956 F.2d at 1120. In determining

whether probable cause to arrest exists, an arresting officer must conduct a

reasonable investigation. Rankin v. Evans, 133 F.3d 1425, 1435 (11th Cir. 1998).

       The officers had probable cause to arrest Martin.9 Deputy Monroe received

a call from Keaton indicating that Martin was mismanaging the funds in the Trust.

Martin alleged no facts indicating that Monroe or any other law enforcement

officer had reason to doubt the validity of Keaton’s allegations. Absent any such


       9
         Martin contends that the officers lacked probable cause to arrest him because a
magistrate judge issued the warrant for his arrest without first conducting an adversary hearing.
But an adversary hearing is “not essential for the probable cause determination required by the
Fourth Amendment. The sole issue is whether there is probable cause for detaining the arrested
person pending further proceedings. This issue can be determined reliably without an adversary
hearing.” Gerstein v. Pugh, 420 U.S. 103, 120 (1975).
                                               11
             Case: 15-12418     Date Filed: 04/22/2016    Page: 12 of 16


facts, we have no trouble concluding that Keaton’s call would have caused a

prudent officer to believe that Martin had committed a crime. Though further

investigation may have uncovered evidence exonerating Martin, probable cause

does not require law enforcement officials to “take every conceivable step at

whatever cost, to eliminate the possibility of convicting an innocent person.” Id. at

1436 (alterations and internal quotation marks omitted). In other words, there is no

need for officers to “investigate independently every claim of innocence.” Baker

v. McCollan, 443 U.S. 137, 146 (1979). Indeed, we have previously found the

statements of a single witness sufficient to establish probable cause to arrest a

suspect. See Knight v. Jacobson, 300 F.3d 1272, 1275 (11th Cir. 2002).

Moreover, the mere fact that Martin was “never convicted or even prosecuted for

. . . any [crime] stemming from the arrest” does not alter this conclusion. Id.

Martin has therefore failed to state a claim for malicious prosecution.

   2. Authority to Arrest

      Martin also contends that his arrest, even if supported by probable cause,

violated the Fourth Amendment because the APSA stripped law enforcement of

jurisdiction to effectuate arrests for elder abuse, neglect, and exploitation without

first contacting an investigator from the DCF. Martin interprets the APSA as

prohibiting law enforcement from conducting any investigation into allegations of

elder abuse unless and until a DCF investigator has conducted an initial


                                          12
               Case: 15-12418        Date Filed: 04/22/2016       Page: 13 of 16


investigation. We conclude that these allegations also fail to state a claim upon

which relief could be granted.

       Even were we to agree with Martin that Leon County sheriff officers acted

improperly by initiating an investigation of Martin without first contacting the

DCF, we would still have no basis to reverse the district court’s dismissal of his

claim. 10 “There is no federal right not to be arrested in violation of state law.

While the violation of state law may (or may not) give rise to a state tort claim, it is

not enough by itself to support a claim under section 1983.” Knight, 300 F.3d at

1276 (citations omitted); accord Garvie v. City of Fort Walton Beach, 366 F.3d
1186, 1191 (11th Cir. 2004) (“[I]n general, allegations that local officials failed to

comply with state laws are not federal constitutional claims.”). Thus, even if Leon

County sheriff officers violated the APSA by acting outside their jurisdiction in

investigating the exploitation of Martin’s mother, that violation of state law does

not itself violate the Fourth Amendment. 11


       10
           Although we need not interpret this state statute to resolve this appeal and therefore
refrain from doing so, we doubt that Martin’s interpretation of the APSA is correct. The APSA
does vest the DCA with authority to investigate elder abuse. See, e.g., Fla. Stat. § 415.104.
These investigations, however, do not appear to concern the “inflict[ion of] criminal sanctions”
but rather “deal primarily with the provision of protective services to elderly persons and the
remedies available when neglect, abuse, or exploitation occur, including enjoining contact with
the elderly person, requiring an accounting of funds, etc.” Cuda v. State, 639 So. 2d 22, 24 (Fla.
1994) (emphasis added). Thus, given that the APSA appears to imbue the DCF with no
prerogative to conduct criminal investigations of elder abuse, we find it extremely unlikely that
its provisions divest law enforcement agencies of that same authority.
       11
          Other circuits have recognized a narrow exception to this general rule for arrests made
outside of a state’s territorial limits. See, e.g., Felton v. Hodges, 374 F.2d 337, 339 (5th Cir.
                                                13
                Case: 15-12418         Date Filed: 04/22/2016         Page: 14 of 16


B. APSA Claim

        Martin’s final contention is that he is entitled to civil damages under the

APSA because Leon County sheriff officers failed to notify the DCF of the

suspected exploitation of Mary Martin. The APSA states that a law enforcement

officer “who knows, or has reasonable cause to suspect, that a vulnerable adult has

been or is being abused, neglected, or exploited shall immediately report such

knowledge or suspicion” to the DCF, Fla. Stat. § 415.1034(a), and that a law

enforcement official who knowingly and willfully fails to report a case of known

or suspected abuse may be subject to criminal penalties, id. § 415.111(1). But the

APSA provides no civil remedy for violation of this provision. Mora v. S.

Broward Hosp. Dist., 710 So. 2d 633, 633 (Fla. Dist. Ct. App. 1998) (“[A]

violation of the reporting requirement . . . does not result in a civil cause of

action.”); see also Fla. Stat. § 415.1111 (explaining the circumstances under which

a civil action may be brought pursuant to the APSA).

        Under the APSA, a vulnerable adult who has been “abused, neglected, or

exploited” has a private cause of action against the perpetrator of the abuse. Fla.

Stat. § 415.1111. Such an action may also be brought by the vulnerable adult’s

guardian or authorized representative on behalf of the vulnerable adult. Id.


1967) (“[N]o state is at liberty to abridge the rights of persons not subject to its jurisdiction by
indiscriminate arrests effected beyond its territorial limits . . . .”); see also Ross v. Neff, 905 F.2d
1349, 1352-53 (10th Cir. 1990). As Martin never contends that Leon County officers acted
outside of Florida’s territorial jurisdiction, these cases have no relevance to his claims.
                                                   14
             Case: 15-12418      Date Filed: 04/22/2016    Page: 15 of 16


      Martin was not entitled to civil damages under the APSA. Liberally

construing his amended complaint, Martin alleged only that Leon County sheriff

officers violated the APSA by failing to notify the DCF of the suspected

exploitation of Martin’s mother. The APSA, however, does not provide Martin

with a civil remedy for the officers’ failure to report, Mora, 710 So. 2d at 633, and

we will not imply a cause of action under the APSA where Florida’s courts and

legislature have declined to do so.

      Furthermore, the APSA provides Martin with no cause of action for any

exploitation his mother may have suffered. It provides a cause of action only to an

exploited vulnerable adult against the “perpetrator” of the abuse. Mora, 710 So. 2d

at 634 (detailing that the APSA is only intended to subject “actual perpetrators of

abuse to civil penalties”); see also, Fla. Stat. § 415.1111. Martin does not allege

that any of the Department’s officers abused or exploited his elderly mother. On

the contrary, in this case, the only allegations of elderly exploitation were leveled

against Martin himself. What’s more, although Martin correctly points out that the

APSA allows for the guardian or other authorized representative of a vulnerable

adult to bring a civil action on behalf of the vulnerable adult, see Fla. Stat.

§ 415.1111, Martin seeks not to recover damages on behalf of his mother, but

rather, to recover damages on his own behalf. Accordingly, the district court did

not err by dismissing Martin’s APSA claims.


                                           15
             Case: 15-12418    Date Filed: 04/22/2016   Page: 16 of 16


                              III.   CONCLUSION

      Upon review of the record and consideration of the parties’ briefs, we

conclude that Martin’s complaint has failed to state a claim upon which relief can

be granted. We therefore affirm the district court.

      AFFIRMED.




                                         16